*749MEMORANDUM**
California state prisoner Allen R. Turk appeals pro se the district court’s summary judgment in his action alleging that prison officials retaliated against him for filing a civil rights complaint by twice attempting to crush him with electric prison doors. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Clicks Billiards, Inc. v. Sixshooters, Inc., 251 F.3d 1252, 1257 (9th Cir.2001), and we affirm.
The district cotut properly granted summary judgment on Turk’s retaliation claim because his evidence did not create a genuine issue of material fact as to whether Turk’s exercise of his First Amendment rights was the substantial motivating factor behind Officer Munroe’s decision to close the prison doors. See Pratt v. Rowland, 65 F.3d 802, 808 (9th Cir.1995).
The district court properly granted summary judgment on Turk’s excessive force claim because the evidence Turk submitted was insufficient to create a genuine issue of material fact whether the decision to close the prison doors was undertaken with a malicious or sadistic motive. See Jeffers v. Gomez, 267 F.3d 895, 900 (9th Cir.2001) (per curiam) (citation omitted).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.